DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant amendment filed 05/23/2022 has been entered and is currently under consideration.  Claims 1, 7-9, 14-16, and 19-20 remain pending in the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-9, 14-16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erdman (US 2014/0353862 of record) in view of Ihn et al. (US 2019/0275755 of record) hereinafter Ihn.
Regarding claim 1, Erdman teaches:
A method for repairing a tire tread ([0001]), comprising:
providing a tire having a tire tread portion (Fig 3: tyre 16, tread pattern 44; [0046]),
wherein the tire tread portion includes at least one of a tread block and a tread rib (Fig 3: zone Z2, Z3, Z4; [0046]), and
wherein at least one of the tread block and the tread rib includes a void resulting from wear or damage of the tire tread portion (Fig 3: zones Z2, Z4 cover block sections of the tread.  Zone Z3 covers a rib portion; [0046]);
scanning the void with a 3D scanner to create a 3D computer model ([0043]);
3D printing a separate removed element copy using a polymer material ([0043-0046, 0049]);
applying an adhesive to at least one surface of the void ([0043-0047]);
applying the separate removed element copy to the void (0043-0047); and
curing the adhesive ([0047]).
Erdman does not teach scanning the void with a 3D scanner to create a 3D computer model of the void and generating a negative of the void via the 3D computer model, the negative corresponding to a positive removed element representing the material removed from the void;
In the same field of endeavor regarding 3d printing, Ihn teaches scanning a void with an optical scanner to create a 3D computer model of the void generating a negative of the void via the 3D computer model, the negative corresponding to a positive removed element representing the material removed from the void for the motivation of providing uniform and controlled quality of the repaired material and reduced processing time (Fig 10, 10a: step 56, cavity 37, rework patch 32; [0006, 0076]).
It would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have modified the scanning step as taught by Erdman with the negative generating step as taught by Ihn in order to provide uniform and controlled quality of the repaired material and reduced processing time.
Regarding claim 7, Erdman in view of Ihn teaches the method of claim 1.
Erdman further teaches wherein the polymer material is a rubber material ([0049]).
Regarding claim 8, Erdman in view of Ihn teaches the method of claim 1.
Erdman further teaches wherein the adhesive is a heat cure cement ([0047, 0049]).
Regarding claim 9, Erdman teaches:
A method for repairing a tire tread ([0001]), comprising:
providing a tire having a tire tread portion (Fig 3: tyre 16, tread pattern 44; [0046]),
wherein the tire tread portion includes at least one of a tread block and a tread rib (Fig 3: zone Z2, Z3, Z4; [0046]), and
wherein at least one of the tread block and the tread rib includes a void resulting from wear or damage of the tire tread portion (Fig 3: zones Z2, Z4 cover block sections of the tread.  Zone Z3 covers a rib portion; [0046]);
scanning the void with a 3D optical scanner to create a 3D computer model ([0043]);
3D printing a separate removed element copy using a polymer material ([0043-0046, 0049]);
applying an adhesive to at least one surface of the void ([0043-0047]);
applying the separate removed element copy to the void ([0043-0047]); and
curing the adhesive ([0047]).
Erdman does not teach scanning the void with a 3D optical scanner to create a 3D computer model of the void and generating a negative of the void via the 3D computer model, the negative corresponding to a positive removed element representing the material removed from the void.
In the same field of endeavor regarding 3d printing, Ihn teaches scanning a void with an optical scanner to create a 3D computer model of the void generating a negative of the void via the 3D computer model, the negative corresponding to a positive removed element representing the material removed from the void for the motivation of providing uniform and controlled quality of the repaired material and reduced processing time (Fig 10, 10a: step 56, cavity 37, rework patch 32; [0006, 0076]).
It would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have modified the scanning step as taught by Erdman with the negative generating step as taught by Ihn in order to provide uniform and controlled quality of the repaired material and reduced processing time.
Regarding claim 14, Erdman in view of Ihn teaches the method of claim 9.
Erdman further teaches wherein the polymer material is a rubber material ([0049]).
Regarding claim 15, Erdman in view of Ihn teaches the method of claim 9.
Erdman further teaches wherein the adhesive is a heat cure cement ([0047, 0049]).
Regarding claim 16, Erdman teaches:
A method for repairing a tire tread ([0001]), comprising:
providing a tire having a tire tread portion (Fig 3: tyre 16, tread pattern 44; [0046]),
wherein the tire tread portion includes at least one of a tread block and a tread rib (Fig 3: zone Z2, Z3, Z4; [0046]), and
wherein at least one of the tread block and the tread rib includes a void resulting from wear or damage of the tire tread portion, the void forming a residual surface in at least one of the tread block and the tread rib (Fig 3: zones Z2, Z4 cover block sections of the tread.  Zone Z3 covers a rib portion; [0046]);
scanning the void with a 3D optical scanner to create a 3D computer model ([0043]);
3D printing a separate removed element copy using a polymer material ([0043-0046, 0049]);
applying an adhesive to the residual surface of the void (the material itself acts as an adhesive for itself and subsequent layers ([0043-0047]);
applying the separate removed element copy to the residual surface of the void (0043-0047); and
curing the adhesive ([0047]).
Erdman does not teach scanning the void with a 3D optical scanner to create a 3D computer model of the void; generating a negative of the void via the 3D computer model, the negative corresponding to a positive removed element representing the material removed from the void;
In the same field of endeavor regarding 3d printing, Ihn teaches scanning a void with an optical scanner to create a 3D computer model of the void generating a negative of the void via the 3D computer model, the negative corresponding to a positive removed element representing the material removed from the void for the motivation of providing uniform and controlled quality of the repaired material and reduced processing time (Fig 10, 10a: step 56, cavity 37, rework patch 32; [0006, 0076]).
It would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have modified the scanning step as taught by Erdman with the negative generating step as taught by Ihn in order to provide uniform and controlled quality of the repaired material and reduced processing time.
Regarding claim 19, Erdman in view of Ihn teaches the method of claim 16.
Erdman further teaches wherein the polymer material is a rubber material ([0049]).
Regarding claim 20, Erdman in view of Ihn teaches the method of claim 16.
Erdman further teaches wherein the adhesive is a heat cure cement ([0047, 0049]).
Response to Arguments
Applicant's arguments filed 05/23/2022 have been fully considered but they are not persuasive.
Applicant argues that Erdman does not teach
- 3D printing a separate removed element copy using a polymer material; 
- applying an adhesive to at least one surface of the void; 
- applying the separate removed element copy to the void; and 
-  curing the adhesive.
Applicant argues that Erdman does not teach separately printing, e.g., away from the tire and not directly onto the tire, a removed element copy, and then adhering the removed element copy to the tire void surface.
First, the examiner notes that the claims do not require printing away from the tire and not directly onto the tire.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Furthermore, Erdman teaches printing layers of thermoplastic elastomer on a worn tread surface.  The new material can be considered separate from the original tire on which it is printed.  As noted above, the claims do not preclude this separate material from being printed directly onto the original tire surface.
Applicant argues that Erdman teaches away from applying an adhesive and curing the adhesive.
However, as cited in the rejection, [0047] of Erdman recites “the printed thermoplastic elastomer would by nature automatically bond to the worn tyre surface which in the specifically manufactured tyre is also a thermoplastic elastomer”.  Erdman also teaches that multiple layers of thermoplastic elastomer may be used to repair a worn tire [0044].  Therefore the thermoplastic elastomer itself can be interpreted as an adhesive for itself and following layers which are then cured.
For at least the above reasons, the application is not in condition for allowance.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361. The examiner can normally be reached M-Th 8 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/ALEXANDER A WANG/             Examiner, Art Unit 1741                                                                                                                                                                                           



/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743